     GEOFFREY E. WIGGS (SBN 276041)
 1   LAW OFFICES OF GEOFF WIGGS
     1900 S. Norfolk St, Suite # 350
 2   San Mateo, Ca 94403
     geoff@wiggslaw.com
 3   Telephone: (650) 577-5952
     Facsimile: (650) 577-5953
 4
     Attorneys for
 5   Specially Appearing Defendant Chanel H. Chan
 6                              UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION
 7
     In re:                                                Chapter 7
 8
                SIMON CHAN,                                Case No. 18-40217-CN
 9
                              Debtor.                      Adversary No: 18-04115
10
                                                           CERTIFICATE OF SERVICE - NOTICE OF
11   LOIS I. BRADY,
                                                           HEARING ON SPECIALLY APPEARING
12              Trustee in Bankruptcy                      DEFENDANT’S MOTION TO DISMISS OR
13                            Plaintiff,                   QUASH SERVICE PURSUANT TO F.R.C.P.
                                                           12(b)(5) [F.R.B.P. 7012]
14   v.                                                    Date:      February 25, 2019
15   CHANEL H. CHAN,                                       Time:      10:00 a.m.
         a.k.a. CHANEL HAOFAN CHAN,                        Judge:     Honorable Charles Novack
16                                                         Location: 1300 Clay Street, Courtroom 215
                              Defendant.
17                                                                    Oakland, CA 94612

18              I, the undersigned, declare that I am employed in the County of San Mateo. I am over the
19   age of 18 years and not a party to the within entitled action. My business address is 1900 S.
20   Norfolk Street, Suite 350, San Mateo, California 94403-1171.
21              On today’s date, I served the following documents:
                1. NOTICE OF HEARING ON SPECIALLY APPEARING DEFENDANT’S
22
                   MOTION TO DISMISS OR QUASH SERVICE PURSUANT TO F.R.C.P.
23                 12(b)(5) [F.R.B.P. 7012]
24              2. SPECIALLY APPEARING DEFENDANT’S MOTION TO DISMISS OR
                   QUASH SERVICE PURSUANT TO F.R.C.P. 12(b)(5) [F.R.B.P. 7012];
25              3. MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
26                 SPECIALLY APPEARING DEFENDANT’S MOTION TO DISMISS OR
                   QUASH SERVICE PURSUANT TO F.R.C.P. 12(b)(5) [F.R.B.P. 7012];
27              4. DECLARATION OF SPECIALLY APPEARING DEFENDANT CHANEL H.
28                 CHAN IN SUPPORT OF MOTION TO DISMISS OR QUASH SERVICE
                   PURSUANT TO F.R.C.P. 12(b)(5) [F.R.B.P. 7012];

     Certificate of Service                                             Adversary Proceeding 18-04115 / Core Case 18-40217-CN
                                                          Page 1
     Case: 18-04115                 Doc# 21   Filed: 01/16/19      Entered: 01/16/19 16:35:07              Page 1 of 2
                5. REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO
 1
                   DISMISS OR QUASH SERVICE PURSUANT TO F.R.C.P. 12(b)(5)
 2                 [F.R.B.P. 7012]
 3              6. EXHIBIT A;
                7. CERTIFICATE OF SERVICE;
 4
 5   in the following manner(s):

 6              US Mail [C.C.P. 1013(a)]: I am readily familiar with the firm's business practices for
                collection and processing of correspondence for mailing with the United States Postal
 7              Service. The addressee(s) shown above is (are) the same as shown on the envelope. The
 8              envelope was placed for deposit in the United States Postal Service at 1900 S. Norfolk
                Street, Suite 350, San Mateo, California. The envelope was sealed and placed for
 9              collection and mailing with first-class postage on the below date following ordinary
                business practices.
10
                The envelope(s) were addressed to those parties at the address(es) below:
11
12   Marshall & Ramos, LLP
13   Attorneys at Law
     Two Worlds Center
14   91 Gregory Lane, Suite 7
     Pleasant Hill, California 94523
15
16              I hereby declare under penalty of perjury under the laws of the United States of America
17   that the foregoing is true and correct.
18              Executed on January 16, 2019 at San Mateo, California.
19
                                                               /s/ Geoffrey E. Wiggs
20                                                             Geoffrey E. Wiggs
21
22
23
24
25
26
27
28


     Certificate of Service                                         Adversary Proceeding 18-04115 / Core Case 18-40217-CN
                                                      Page 2
     Case: 18-04115           Doc# 21   Filed: 01/16/19        Entered: 01/16/19 16:35:07              Page 2 of 2
